                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
NUGENE JACKSON,
                           Plaintiff,
       v.                                                  Case No. 20-cv-475-pp


C.O. GUZMAN, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER REOPENING CASE, GRANTING PLAINTIFF’S MOTION FOR LEAVE
    TO PROCEED WITHOUT PREPAYING FILING FEE (DKT. NO. 2) AND
                   SCREENING COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

     On April 23, 2020, the court dismissed the case without prejudice because

the plaintiff had not paid the initial partial filing fee. Dkt. No. 7. The order

stated that the plaintiff could submit the fee and move to have the case

reopened within twenty-one days of the entry of the order. Id. at 2. The court

received the initial partial filing fee on May 4, 2020. The court will reopen the

case, grant the plaintiff’s motion for leave to proceed without prepaying the

filing fee, dkt. no. 2, and screen the complaint, dkt. no. 1.

I.     Motion for Leave to Proceed without Prepaying the Filing Fee
       (Dkt. No. 2)

       The Prison Litigation Reform Act (“PLRA”) applies to this case because

the plaintiff was a prisoner when he filed his complaint. See 28 U.S.C.

§1915(h). The PLRA allows the court to give a prisoner plaintiff the ability to

proceed with his case without prepaying the civil case filing fee. 28 U.S.C.

§1915(a)(2). When funds exist, the prisoner must pay an initial partial filing fee.

28 U.S.C. §1915(b)(1). He then must pay the balance of the $350 filing fee over

time, through deductions from his prisoner account. Id.

                                          1

            Case 2:20-cv-00475-PP Filed 10/29/20 Page 1 of 8 Document 13
      On March 26, 2020, the court ordered the plaintiff to pay an initial

partial filing fee of $ 3.75. Dkt. No. 5. The court received that fee on May 4,

2020. The court will grant the plaintiff’s motion for leave to proceed without

prepaying the filing fee and require him to pay the remainder of the filing fee

over time in the manner explained at the end of this order.

II.   Screening the Complaint

      A.      Federal Screening Standard

      Under the Prison Litigation Reform Act (“PLRA”), the court must screen

complaints brought by prisoners seeking relief from a governmental entity or

officer or employee of a governmental entity. 28 U.S.C. §1915A(a). The court

must dismiss a complaint if the prisoner raises claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).

      In determining whether the complaint states a claim, the court applies

the same standard that it applies when considering whether to dismiss a case

under Federal Rule of Civil Procedure 12(b)(6). See Cesal v. Moats, 851 F.3d

714, 720 (7th Cir. 2017) (citing Booker-El v. Superintendent, Ind. State Prison,

668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a complaint must include

“a short and plain statement of the claim showing that the pleader is entitled to

relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts,

accepted as true, to “state a claim for relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows a court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing


                                          2

           Case 2:20-cv-00475-PP Filed 10/29/20 Page 2 of 8 Document 13
Twombly, 550 U.S. at 556). The court construes liberally complaints filed by

plaintiffs who are representing themselves and holds such complaints to a less

stringent standard than pleadings drafted by lawyers. Cesal, 851 F.3d at 720

(citing Perez v. Fenoglio, 792 F.3d 768, 776 (7th Cir. 2015)).

      B.      The Plaintiff’s Allegations

      The plaintiff is an inmate at Racine Correctional Institution (“RCI”). Dkt.

No. 1. Defendants Guzman and Sabel are correctional officers at RCI. Id. at 2.

      The plaintiff alleges that on October 4, 2019 at around 1:00 p.m., he was

walking on the right side of the county road eastbound from his unit. Id. at 2.

He says that Officer Sabel was driving a golf cart down the center line of the

county road, traveling in the same direction that the plaintiff was walking. Id.

C.O. Guzman was in the cart with Sabel. Id. at 3. He asserts that Sabel drove

up behind him—the plaintiff did not see Sabel approaching and because of the

“noise from the cart” did not hear him. Id. at 2. The plaintiff says that as Sabel

tried to drive past him, Guzman opened the right-side door; the door hit the

plaintiff, injuring his left leg. Id. The plaintiff describes limping back to the

housing unit to report the incident to his unit sergeant, who reported the

incident to his supervisor. Id. at 2-3. The plaintiff was seen by Nurse Street and

photos were taken of his leg. Id. at 3.

      The plaintiff says that his left leg was “swollen, bruised and scar[r]ed,”

and that he suffered pain throughout the situation. Id. at 3. He says it was

hard for him to do simple tasks, like getting to the phone, using the bathroom

and walking through the line for meals; he had to get help from other inmates.

Id. The plaintiff explains that his right leg has been amputated, so he only

had one “good” leg for mobility. Id. at 3. He says that at the time he wrote his

complaint—four months later—he still was having problems, such as pain in


                                            3

           Case 2:20-cv-00475-PP Filed 10/29/20 Page 3 of 8 Document 13
the leg and the need to use a wheelchair. Id. He was scheduled to see a doctor

March 3, 2020. Id. For relief, the plaintiff seeks monetary damages. Id. at 4.

      C.      Analysis

      To state a claim for relief under 42 U.S.C. §1983, the plaintiff must allege

that someone deprived him of a right secured by the Constitution or the laws of

the United States, and that whoever deprived him of this right was acting

under the color of state law. D.S. v. E. Porter Cty. Sch. Corp., 799 F.3d 793,

798 (7th Cir. 2015) (citing Buchanan–Moore v. Cty. of Milwaukee, 570 F.3d

824, 827 (7th Cir. 2009)).

      The plaintiff alleges that Guzman hit the plaintiff’s leg with a golf cart

door. He does not explain why he believes this violated his constitutional

rights. To state a claim for use of excessive force in violation of the Eighth

Amendment, for example, a plaintiff needs to show that the person applying

the force—in this case, Guzman—“evinced such wantonness with respect to the

unjustified infliction of harm as tantamount to a knowing willingness that it

occur.” McCottrell v. White, 933 F.3d 651, 663 (7th Cir. 2019) (quoting Whitley

v. Albers, 475 U.S. 312, 321 (1986)). The plaintiff has not alleged that Guzman

deliberately hit the plaintiff with the door. The plaintiff states that he continues

to have medical problems with his leg. He does not allege, however, that

Guzman or Sabel ignored his medical problems after the incident, delayed

providing treatment or refused to provide treatment—in other words, he has

not alleged that they demonstrated deliberate indifference to his serious

medical need. See Lewis v. McLean, 864 F.3d 556, 563–64 (7th Cir. 2017)

(explaining the Eighth Amendment deliberate indifference standard). Perhaps

the plaintiff means to allege that Guzman should have been more careful when

he opened the door without first looking around, or that Sabel should have


                                         4

           Case 2:20-cv-00475-PP Filed 10/29/20 Page 4 of 8 Document 13
warned the plaintiff as they were pulling up behind him in the golf cart, but

those are claims of negligence, and negligence is not sufficient to state a

constitutional claim under §1983. Wilson v. Adams, 901 F.3d 816, 820 (7th

Cir. 2018).1

      Because the complaint does not state a claim that Sabel or Guzman

violated the plaintiff’s constitutional rights, the court must dismiss it. But the

court will give the plaintiff an opportunity to file an amended complaint that

provides more information about what happened to him on October 4, 2019

and why he thinks Guzman and Sabel violated his constitutional rights. The

court is enclosing with this order a guide for prisoners who are representing

themselves that explains how to file a complaint. The court also will include a

blank prisoner complaint form. The court will require the plaintiff to use that

form to file his amended complaint. See Civil L. R. 9 (E.D. Wis.).

      If the plaintiff chooses to file an amended complaint, he must write the

word “Amended” at the top of the first page, in front of the word “Complaint.”

He must write the case number—20-cv-475—in the space provided on the first

page. He must use the lines on pages two and three, under “Statement of

Claim,” to explain what actions Sabel took and what actions Guzman took and

why he believes those actions violated his constitutional rights. The amended

complaint will take the place of the original complaint, so it must be complete

in itself; the plaintiff must not leave out any facts he wants the court to

consider.

      If the plaintiff files an amended complaint by the deadline below, the

court will screen it as required by 28 U.S.C. §1915A. If the plaintiff does not file



1
 A plaintiff who wishes to sue someone for negligence can bring such a lawsuit
in state court.
                                         5

         Case 2:20-cv-00475-PP Filed 10/29/20 Page 5 of 8 Document 13
an amended complaint by the deadline, the court will issue a final order of

dismissal on the next business day and will assess a strike against the

plaintiff. 28 U.S.C. §1915(g). If the plaintiff decides, after reading this order,

that he is not able to state a claim, he may avoid incurring a strike by notifying

the court that he would like to voluntarily dismiss the case.

III.   Conclusion

       The court REOPENS this case based on the plaintiff’s payment of the

initial partial filing fee.

       The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

       The court ORDERS that the agency that has custody of the plaintiff shall

collect from his institution trust account the $346.25 balance of the filing fee

by collecting monthly payments from the plaintiff’s prison trust account in an

amount equal to 20% of the preceding month’s income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution. The court will send a

copy of this order to the officer in charge of the agency where the plaintiff is

confined.

       The court CONCLUDES that the plaintiff’s complaint fails to state a claim

and DISMISSES the complaint. The court ORDERS that the plaintiff may file

an amended complaint that complies with the instructions in this order. If the

plaintiff chooses to file an amended complaint, he must do so in time for the


                                          6

          Case 2:20-cv-00475-PP Filed 10/29/20 Page 6 of 8 Document 13
court to receive it by the end of the day on December 4, 2020. If the court

does not receive a notice of voluntary dismissal or an amended complaint by

the end of the day on December 4, 2020, the court will issue a final order of

dismissal and the plaintiff will incur a strike.

      The court ORDERS that plaintiffs who are inmates at Prisoner E-Filing

Program institutions2 must submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the court. Plaintiffs

who are inmates at all other prison facilities must submit the original

document for each filing to the court to the following address:

                          Office of the Clerk
                          United States District Court
                          Eastern District of Wisconsin
                          362 United States Courthouse
                          517 E. Wisconsin Avenue
                          Milwaukee, Wisconsin 53202

DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S CHAMBERS. It will

only delay the processing of the case.

      The court advises the plaintiff that if he fails to file documents or take

other required actions by the deadlines the court sets, the court may dismiss

the case based on his failure to diligently pursue it. The parties must notify the

clerk of court of any change of address. Failure to do so could result in orders

or other information not being timely delivered, which could affect the legal

rights of the parties.

      The court includes with this order a copy of the guide entitled, “Answers




2 The Prisoner E-Filing Program is mandatory for all inmates of Green Bay
Correctional Institution, Waupun Correctional Institution, Dodge Correctional
Institution, Wisconsin Secure Program Facility, Columbia Correctional
Institution, and Oshkosh Correctional Institution.
                                         7

         Case 2:20-cv-00475-PP Filed 10/29/20 Page 7 of 8 Document 13
to Prisoner Litigants’ Common Questions” and a blank prisoner complaint

form.

        Dated in Milwaukee, Wisconsin this 29th day of October, 2020.

                                     BY THE COURT:


                                     ________________________________________
                                     HON. PAMELA PEPPER
                                     Chief United States District Judge




                                       8

          Case 2:20-cv-00475-PP Filed 10/29/20 Page 8 of 8 Document 13
